J-S66018-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 JULIE LYNN ANDREW                          :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                    Appellant               :
                                            :
                                            :
              v.                            :
                                            :
                                            :
 HALLSTON MANOR FARM, LLC                   :   No. 600 EDA 2018

              Appeal from the Order Entered January 12, 2018
              In the Court of Common Pleas of Chester County
                   Civil Division at No(s): No. 2007-04660


BEFORE: GANTMAN, P.J., PANELLA, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY PANELLA, J.                         FILED FEBRUARY 22, 2019

      Julie Lynn Andrew appeals from the order granting in part and denying

in part her petition for contempt against appellee, Hallston Manor Farm, LLC

(“Hallston”). We affirm.

      This appeal arises out of a failed oral partnership. The partnership

intended to breed and market American Saddlebred horses. Pursuant to this

goal, Andrew transferred her pregnant mare to Hallston’s possession so that

the mare could be bred with Hallston’s stallion promptly after giving birth.

Hallston, in turn, transferred a gelding, The Bess Bet, to Andrew for training

and marketing purposes.

      Andrew’s mare gave birth to the horse named Our Belladonna.

Immediately thereafter, Andrew’s mare was bred with Hallston’s stallion,

resulting in a horse named Roi du Soleil.
J-S66018-18


       Andrew subsequently filed a petition to dissolve the partnership, and

filed a complaint asserting that Hallston had failed to abide by the terms of

the partnership. In response, Hallston filed counterclaims asserting Andrew

had failed to abide by the terms of the partnership.1 After a bench trial in

2010, the court resolved the litigation by entering the following order (“the

2011 Decision”):

       1. On the claims by [Andrew] against [Hallston], the court
          awards three thousand ($3,000.00) dollars in favor of
          [Andrew] and against [Hallston;] further, ownership of the
          horse “Bes Bet” shall be transferred by [Hallston] to [Andrew.]
          If [Andrew] elects in writing, within thirty (30) days, to refuse
          ownership of said horse, then [Hallston] shall remove said
          horse from [Andrew’s] property within thirty (30) days of such
          election;
       2. On the counterclaims by [Hallston] against [Andrew,] the
          court awards seventy thousand ($70,000) dollars in favor of
          [Hallston] and against [Andrew;] and
       3. The court further orders and decrees [Andrew] shall, within
          thirty (30) days, remove the horse, “Phantom Flight”, from
          [Hallston’s] property. The horses, “Our Belladonna” and “Roi
          du Soleil,” shall be sold at private sale on terms agreed to by
          the parties. Should the parties fail to agree on said sale terms
          within sixty (60) days, the horse, or horses, shall be sold at
          public auction forthwith. In either event, the net proceeds of
          the sale of both horses shall be used to satisfy the two above
          Awards on a pro-rata basis, if not in full. Any funds remaining
          thereafter shall be divided equally between [Andrew] and
          [Halltson.]
       The partnership between [Andrew] and [Hallston] is hereby
       dissolved.


____________________________________________


1 Initially, Hallston contested the jurisdiction of the trial court, as it had filed
a separate action against Andrew in New York state court. The trial court
stayed the proceedings until the resolution of the New York litigation.
Ultimately, Hallston filed an Answer and New Matter to Andrew’s first amended
complaint, and has not renewed its objection to jurisdiction.

                                           -2-
J-S66018-18


Decision filed 1/10/11.

      In 2016, Andrew filed a petition for contempt against Hallston, alleging

Hallston had willfully failed to comply with the 2011 Decision. After a hearing

on the petition, the court found Hallston in contempt for failing to finalize the

transfer of ownership of The Bess Bet to Andrew. However, the court found

that Hallston had not willfully violated the terms of the 2011 Decision by failing

to sell Our Belladonna and Roi du Soleil. The court therefore declined to find

Hallston in contempt on these grounds.

      Andrew filed this timely appeal. She argues the court abused its

discretion when it declined to find Hallston in contempt. See Appellant’s Brief,

at 5. The trial court found any issue raised by Andrew waived, as it concluded

Andrew’s statement of matters complained of on appeal pursuant to Pa.R.A.P.

1925(b) was too vague to allow a response.

      An appellant’s Rule 1925(b) statement must clearly and precisely

identify   any   issue   the   appellant   wishes   to   raise   on   appeal.   See

Commonwealth v. Hansley, 24 A.3d 410, 415 (Pa. Super. 2011). If the Rule

1925(b) statement is too vague, the appellant’s issues may be deemed waived

on appeal. See id.

      While Andrew’s Rule 1925(b) statement is far from a model of precision,

we decline to find waiver in this instance. The single issue she raises on appeal,

whether the court abused its discretion in denying her petition for contempt

with respect to two of the three horses at issue, is straightforward and capable


                                       -3-
J-S66018-18


of a quick resolution given the relatively small record and the well-argued

briefs of the parties.

      When reviewing contempt orders, we must consider that

            [e]ach court is the exclusive judge of contempts against its
            process.     The contempt power is essential to the
            preservation of the court’s authority and prevents the
            administration of justice from falling into disrepute. When
            reviewing an appeal from a contempt order, the appellate
            court must place great reliance upon the discretion of the
            trial judge.

Langendorfer v. Spearman, 797 A.2d 303, 307 (Pa. Super. 2002) (quoting

Garr v. Peters, 773 A.2d 183, 189 (Pa. Super 2001)). “The court abuses its

discretion if it misapplies the law or exercises its discretion in a manner lacking

reason.” Godfrey v. Godfrey, 894 A.2d 776, 780 (Pa. Super. 2006) (citation

omitted).

      Additionally, “[i]n proceedings for civil contempt of court, the general

rule is that the burden of proof rests with the complaining party to

demonstrate, by preponderance of the evidence that the defendant is in

noncompliance with a court order.” Lachat v. Hinchcliffe, 769 A.2d 481,

488 (Pa. Super. 2001) (citations omitted).       “However, a mere showing of

noncompliance with a court order, or even misconduct, is never sufficient

alone to prove civil contempt.” Id. (citation omitted).

            [t]o sustain a finding of civil contempt, the complainant
            must prove certain distinct elements:        (1) that the
            contemnor had notice of the specific order or decree which
            he is alleged to have disobeyed; (2) that the act
            constituting the contemnor’s violation was volitional; and
            (3) that the contemnor acted with wrongful intent.

                                       -4-
J-S66018-18



Stahl v. Redcay, 897 A.2d 478, 489 (Pa. Super. 2006) (citation omitted).

      The court found Hallston in contempt for failing to finalize the transfer

of ownership of The Bess Bet. However, the court found that Hallston’s failure

to abide by the 2011 Decision’s provisions on Our Belldonna and Roi du Soleil

was not volitional or motivated by wrongful intent. As a result, the court

declined to find Hallston in contempt with respect to its failure to sell Our

Belladonna and Roi du Soleil.

      The record supports this finding. Hallston presented evidence that the

market for American Saddlebred horses had collapsed after 2007. See N.T.,

Videotaped Deposition of Mary Hall-Fisk, 12/20/17, at 5. In fact, Hallston left

the business of breeding and selling American Saddlebred horses as of

December 2011. See id., at 5-6. Hallston offered Our Belladonna to Andrew,

who refused the offer. See id., at 9.

      The parties were unable to agree to the terms of a sale of the two

horses. See id., at 14. Andrew desired to sell them at a public auction, but

refused to pay any of the costs of preparation for sale. See id., at 14-15. In

2013, Hallston determined the horses were of no salable value and gave them

away to avoid incurring further maintenance costs. See id., at 17.

      Andrew points to evidence she presented regarding the value of the

horses from 2009-2011. See Appellant’s Brief, at 13-14. However, the court

clearly found Hallston’s evidence more credible than Andrew’s. As an appellate




                                     -5-
J-S66018-18


court reviewing a cold record, we are in no position to second-guess the court’s

credibility findings absent an abuse of discretion. We see no such abuse here.

      Furthermore, Andrew does not cite to any evidence supporting a finding

that the horses had a salable value after the 2011 Decision. As she bore the

burden of proof in these proceedings, we cannot conclude the court abused

its discretion in finding that Hallston’s failure to sell the horses was not a willful

disregard of the 2011 Decision.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/22/19




                                        -6-